                Case 2:20-cr-00146-JCC Document 64 Filed 04/15/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        UNITED STATES OF AMERICA,                      CASE NO. CR20-0146-JCC
10                           Plaintiff,                  MINUTE ORDER
11             v.

12        JESUS DANIEL LERMA-JARAS, and
          LIONEL GONZALEZ-TORRES,
13
                             Defendants.
14

15
              The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
              This matter comes before the Court on Defendant Jesus Daniel Lerma-Jaras’s pro se
18
     motions to dismiss (Dkt. Nos. 52, 53) and Defendant Lionel Gonzalez-Torres’s motion to unseal
19
     the motions to dismiss (Dkt. No. 56). Since filing these pro se motions, Mr. Lerma-Jaras has
20
     been appointed new counsel. (Dkt. No. 57.) He now consents to his pro se motions being
21
     unsealed and agrees to withdraw them. (See Dkt. No. 63.) Accordingly, the Court GRANTS
22
     Defendant Gonzalez-Torres’s motion to unseal the motions to dismiss (Dkt. No. 56) and
23
     DIRECTS the Clerk to unseal docket numbers 52 and 53. Mr. Lerma-Jaras may renew these
24
     motions by the pretrial motions deadline.
25
     //
26


     MINUTE ORDER
     CR20-0146-JCC
     PAGE - 1
             Case 2:20-cr-00146-JCC Document 64 Filed 04/15/21 Page 2 of 2




 1         DATED this 15th day of April 2021.

 2                                              William M. McCool
                                                Clerk of Court
 3
                                                s/Paula McNabb
 4
                                                Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR20-0146-JCC
     PAGE - 2
